Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 in the reply filed on July 8, 2021 is acknowledged. Accordingly, group II, claims 15-20 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The disclosure is objected to because of the following informalities: there is a typographical error for the reference number of the secondary contact feature in paragraph [0028] of the specification.  It should have been a reference number (111), not (11).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 9, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 2 recites the limitation "a current" at line 5 renders the claim indefinite. It is unclear for whether this current is the same as the one recited in the preceding claim 1 at line 7. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
In claim 3, it is noted that using the phrase such as “substantially equal to” in claim renders the claim indefinite because the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much would be considered substantially corresponding.
Regarding claim 9, recites the limitation "the consumable electrode wire" at line 2 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the consumable electrode wire” and “an electric wire” as recited in the preceding claim 1 at line 2 and to whether they are the same or different. Further clarification is required to either further differentiate (the consumable electrode wire) or provide proper antecedent basis.
In claim 11, there is a similar issue with the limitation “the consumable electrode wire" as set forth in claim 9.  Furthermore, the limitation "a welding torch" at line 2 renders the claim indefinite. It is unclear for whether this welding torch is the same as the one recited in the preceding claim 1 at line 2. If it is so, then "the" or "said" should be  essential structural cooperative relationships between the two are suggested.
Regarding claim 14, recites the limitation "the electrode" at line 1 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the electrode” and “an electrode wire” as recited in the preceding claim 1 at line 2 and to whether they are the same or different. Further clarification is required to either further differentiate (the electrode) or provide proper antecedent basis. 
Claims 12-13 are also rejected because each claim depends on rejected claims 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Purkhiser et al (US 3,049,609) in view of Stava (US 5,148,001).
Regarding claim 1, Purkhiser et al discloses a welding-type system (see figure 1, i.e. an arc welding system) comprising: a welding torch 1 (fig. 2, i.e. a welding gun) comprising a contact tip 3 (fig. 1, i.e. a nozzle) to provide an electrode wire 6 (fig. 1); 
a secondary contact 9, 19 (fig. 1, i.e. a guide tube and/or a conductor) in electrical contact with the electrode wire 6 (fig. 1), the secondary contact 9, 19 (fig. 1, i.e. a guide tube and/or a conductor) located along a length of the electrode wire 6 (fig. 1) and before the contact tip 3 (fig. 1, i.e. a nozzle), wherein each of the contact tip and the secondary contact are connected to a welding-type power source (col. 3, lines 2-14; col. 3, lines 65 – col. 4, lines 50); and 
a current limiting device 52’ (fig. 4, i.e. the diode) coupling located between the welding-type power source (i.e. A.C. LINE in figure 1) and the secondary contact 9, 19 (fig. 1, i.e. a guide tube and/or a conductor).
Purkhiser et al discloses all the limitations of the claimed invention as set forth above, except for the current limiting device configured to limit a current at the secondary contact.
However, Stava teaches the current limiting device 114 (fig. 2) configured to limit a current at the secondary contact. Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Purkhiser‘s reference, to include such current limiting element as set forth above, as suggested and taught by Stava, for the purpose of allowing immediate 
With respect to claim 4, Purkhiser et al in view of Stava discloses the limitations of the claimed invention as set forth above of which Purkhiser further discloses wherein the current limiting device comprises a resistor 51a (fig. 1).
With respect to claim 7, Purkhiser et al in view of Stava discloses the limitations of the claimed invention as set forth above of which Stava further discloses wherein the current limiting device comprises a circuit that includes a combination of at least two of a transistor, a resistor (44,114), a-2-U.S. Application Serial No. 16/283,367 Response to Office Action dated June 4, 2021capacitor and a diode (50, 112, 270).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such current limiting features as set forth above, as suggested and taught by Stava, for the purpose ofcontrolling the background current flowing continuously from the power supply to the work station through the background current circuit means (abstract).
With respect to claim 8, Purkhiser et al in view of Stava discloses the limitations of the claimed invention as set forth above of which Purkhiser further discloses one or more drive rolls 7 (fig. 1, i.e. a pair of rollers) to advance the electrode wire 6 (fig. 1).
With respect to claim 9, Purkhiser et al in view of Stava discloses the limitations of the claimed invention as set forth above of which Purkhiser further discloses wherein the secondary contact 9, 19 (fig. 1, i.e. a guide tube and/or a conductor) is located along a length of the consumable electrode wire 6 (fig. 1) between the contact tip 3 (fig. 1, i.e. a nozzle) and the one or more drive rolls 7 (fig. 1, i.e. a pair of rollers) (see figure 1).
claim 10, Purkhiser et al in view of Stava discloses the limitations of the claimed invention as set forth above of which Purkhiser further discloses wherein the secondary contact 9, 19 (fig. 1, i.e. a guide tube and/or a conductor) is in electrical contact with the one or more drive rolls 7 (fig. 1, i.e. a pair of rollers) (col. 3, lines 8-14).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Purkhiser et al (US 3,049,609) in view of Stava (US 5,148,001) as applied to claim 1 above, and further in view of Beistle (US 20140097164 A1).
Regarding claims 2-3, Purkhiser et al in view of Stava discloses all the limitations of the claimed invention as set forth above, except for wherein the current limiting device is configured to: maintain a voltage at the secondary contact between a first and a second threshold voltage level based on a voltage associated with an output of the welding-type power source; and prevent a current at the secondary contact of exceeding a threshold current level; and wherein a voltage at the contact tip is substantially equal to a voltage at the secondary contact.
However, Beistle teaches wherein the current limiting device is configured to: maintain a voltage at the secondary contact between a first and a second threshold voltage level based on a voltage associated with an output of the welding-type power source; and prevent a current at the secondary contact of exceeding a threshold current level; and wherein a voltage at the contact tip is substantially equal to a voltage at the secondary contact (¶ 0085, 0087, 0090, 0091). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such current limiting .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Purkhiser et al (US 3,049,609) in view of Stava (US 5,148,001) as applied to claim 1 above, and further in view of Aigner (US 6,849,828  B2).
Regarding claims 5-6, Purkhiser et al in view of Stava discloses all the limitations of the claimed invention as set forth above, except for wherein the current limiting device comprises a capacitor; and wherein the current limiting device comprises a transistor.
However, Aigner teaches wherein the current limiting device comprises a capacitor 45, 46 (figs. 2 and 12); and wherein the current limiting device comprises a transistor 32, 33, 34, 35 (figs. 2 and 12, i.e. MOSFET/IGBT transistors or called switching elements). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such elements as set forth above, as suggested and taught by Aigner, for the purpose of allowing the power component and the welding current source to be kept to compact dimensions since the additional energy needed is made available by the resonant circuit (col. 2, lines 23-25).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Purkhiser et al (US 3,049,609) in view of Stava (US 5,148,001) as applied to claim 1 above, and further in view of Natta (US 8,389,899 B2).
Regarding claims 11-13, Purkhiser et al in view of Stava discloses all the limitations of the claimed invention as set forth above, except for (claim 11) a liner to channel the consumable electrode wire to the contact tip of a welding torch; (claim 12) wherein the liner is non-conductive; and (claim 13) wherein the liner comprises a polymer.
However, Natta teaches a liner 54 (figs. 1 and 2) to channel the consumable electrode wire to the contact tip (not labeled) of a welding torch; wherein the liner is non-conductive; and wherein the liner comprises a polymer (abstract; col. 1, lines 14-24). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such liner material as set forth above, as suggested and taught by Natta, for the purpose of preventing the current transferring body either turning around or turning at the axis from its position on the connector body is ensured by a fixing screw which fixes the current lead-in in the positioning indent on the side of the connector body (col. 4, lines 41-45); and improving the cooling qualities of the connector up to a point that it does not warm up even under continuous hard usage (col. 5, lines 21-23).

Claim 14  rejected under 35 U.S.C. 103 as being unpatentable over Purkhiser et al (US 3,049,609) in view of Stava (US 5,148,001) as applied to claim 1 above, and further in view of Hutchison et al (US 20140367370 A1).
Regarding claim 14, Purkhiser et al in view of Stava discloses all the limitations of the claimed invention as set forth above, except for wherein the electrode comprises aluminum.
However, Hutchison et al teaches wherein the electrode 15 (fig. 1) comprises aluminum (¶ 0015). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such electrode wire material as set forth above, as suggested and taught by Hutchison, for the purpose of facilitating use of various combinations of electrodes (¶ 0014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KET D DANG/Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761